 Case 2:20-cr-20090-MSN Document 59 Filed 07/15/21 Page 1 of 5                 PageID 215




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                       No. 2:20-CR-20090-MSN

SHANE SONDERMAN

       Defendant.


                      DEFENDANT’S SENTENCING MEMORANDUM


       COMES NOW Shane Sonderman, Defendant, by and through counsel Huffman

Mason, PLLC, pursuant to LCrR 32.1(d) and submits the following sentencing

memorandum.

       Defendant pled guilty to one count of Conspiracy to Commit Offenses Under Title 18,

United States Code, Sections 1038(a), 844(e), and 875(b), in violation of 18 U.S.C. § 371 on

March 22, 2021. Factors that a court is allowed to consider during sentencing include the

nature and circumstances of the offense, the need for the sentence imposed, and the

deterrence factor needed. 18 U.S.C. § 3553. The Presentence Report (“PSR”) filed in this

matter lays out Defendant’s history, physical and mental health issues, as well as his

turbulent childhood. (See D.E. 55). Nothing set forth in this memorandum should be seen

as minimizing Mr. Sonderman’s conduct or the consequences therefrom, however this

should be considered by the Court in crafting an appropriate sentence.
 Case 2:20-cr-20090-MSN Document 59 Filed 07/15/21 Page 2 of 5                   PageID 216




       Defendant Shane Sonderman is twenty years of age. He is at the beginning of his

young life, and unfortunately finds himself in a situation of his own making through youth

and inexperience. Being at the beginning of life, Mr. Sonderman does not have a history

with the criminal justice system, and as noted in the PSR, the instant conviction stems from

conduct in which Mr. Sonderman engaged beginning when he was a juvenile. Mr.

Sonderman was not raised in a stable environment, although his parents were loving and

did the best they could under the circumstances. Although his relationship with his father

was not the best, he did have a loving relationship with him. Tragically, two weeks after

Mr. Sonderman’s eighteenth birthday, his father committed suicide, an event which

traumatized Mr. Sonderman, and such trauma continues to this day. He has a family

history of severe mental illness as outlined in the PSR, and with which Mr. Sonderman

struggles as well. (See D.E. 55, ¶¶57, 69-75). Any sentence fixed by the Court should

include services for Mr. Sonderman so that he will be able to move forward appropriately.

Offense Level Computation

 Base Offense Level: The guideline for a violation of 18 U.S.C. § 371 is USSG

 §2X1.1. USSG §2B3.2-Extortion by Force or Threat of Injury or Serious Damage,

 which has a base offense level of 18, is utilized to determine the offense level.

 USSG §§2X1.1(a) and 2B3.2(a).                                                          18

 Specific Offense Characteristics: Pursuant to USSG §2B3.2(b)(1), if the offense

 involved an express or implied threat of death, bodily injury, or kidnapping,

 increase by 2 levels. In this case, multiple threats of death were made.               +2
Case 2:20-cr-20090-MSN Document 59 Filed 07/15/21 Page 3 of 5                   PageID 217




Specific Offense Characteristics: Pursuant to USSG §2B3.2(b)(4)(C), if any

victim sustained permanent or life-threatening bodily injury, increase by 6 levels.

In this case, the government asserts a death resulted as a consequence of the

instant offense. However, the death was the result of a heart attack, not from any

use of force by Mr. Sonderman or the other conspirators. Further, Mr. Sonderman

was not the individual who initiated the phone call, resulting in the law

enforcement response.                                                                   0

Victim Related Adjustment: None.                                                        0

Adjustment for Role in the Offense: None.                                               0

Adjustment for Obstruction of Justice: None.                                            0

Chapter Four Enhancement: Mr. Sonderman does not have a criminal history.               0

Acceptance of Responsibility: Under U.S.S.G. §3E1.1, Mr. Sonderman accepted

his responsibility for his conduct. He voluntarily entered into a guilty plea within

months of being indicted, assisted authorities in the investigation and prosecution

of his own misconduct by timely notifying authorities of his intention to enter a

plea of guilty, thereby permitting the government to avoid preparing for trial and

permitting the government and the court to allocate their resources efficiently.

The PSR states Mr. Sonderman did not demonstrate acceptance of responsibility,

however this completely ignores the fact Mr. Sonderman pled guilty, and provided

substantial assistance to the government.                                              -3



Total Offense Level                                                                    17
 Case 2:20-cr-20090-MSN Document 59 Filed 07/15/21 Page 4 of 5                   PageID 218




       With a total offense level of 17 and a Criminal History Category of I the U.S.S.G.

Guideline Range is 24-30 months. If the Court determines Mr. Sonderman does not qualify

for the third point reduction for acceptance of responsibility, the total offense level of 18

results in a Guideline Range of 27-33 months. Mr. Sonderman respectfully requests this

court grant him the third point reduction and sentence him to the lower range. Further,

this Court has sentencing options available such as Community Confinement under U.S.S.G.

§5F1.1 in which Mr. Sonderman can participate in extensive treatment to address his

specific needs, enabling him to be rehabilitated into a productive member of our society.

       WHEREFORE, premises considered, and for the foregoing reasons, Defendant

Sonderman respectfully moves for consideration of the preceding points in determining his

appropriate sentence.

                                                   Respectfully submitted,
                                                   SHANE SONDERMAN

                                              By: /s/ Bryan R. Huffman
                                                  Bryan R. Huffman, B.P.R. 030050
                                                  AMRS Attorneys
                                                  P.O. Box 944
                                                  131 W. Liberty Ave.
                                                  Covington, TN 38019
                                                  (901) 726-3854
                                                  (901) 726-3539 (Facsimile)
                                                  bryan@huffmanfirm.com


                                    Certificate of Service

        I, Bryan R. Huffman, hereby certify that on this 15th day of July 2021, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, which will provide
notification of such filing to the following:

       Debra Lynn Ireland
       UNITED STATES ATTORNEY'S OFFICE
       167 N. Main St.
       Suite 800
Case 2:20-cr-20090-MSN Document 59 Filed 07/15/21 Page 5 of 5   PageID 219




    Memphis, TN 38103
    901-544-4231
    901-544-4230 (Facsimile)
    deb.ireland@usdoj.gov



                                       /s/ Bryan R. Huffman
